PEPCO HOLDINGS, INC.
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN

I.     INTRODUCTION

          

Potomac Electric Power Company ("Pepco") established the Potomac Electric Power
Company Executive Deferred Compensation Plan (the "Pepco plan"), effective
November 18, 1982, to enable certain executives to supplement their retirement
income by deferring the receipt of compensation for services performed while the
plan was in effect. The Pepco plan was amended from time to time thereafter,
including amendments to make Directors eligible to participate in the plan; to
recognize the merger by which Pepco and Conectiv, Inc. ("Conectiv") became
wholly owned subsidiaries of Pepco Holdings, Inc. (the "Company" or "Pepco
Holdings"); and to amend the Plan to conform to regulations relating to deferred
compensation under the Internal Revenue Code. The Plan is restated herein and is
known as the Pepco Holdings, Inc. Executive and Director Deferred Compensation
Plan (the "Plan").

II.    DEFINITIONS

2.01   "Account" means the bookkeeping account maintained by the Company (i) for
each participating Executive and (ii) for each participating Director, which is
credited with the Executive's or the Director's Deferred Compensation, as the
case may be, and with additional amounts in the nature of interest and which is
debited to reflect benefit distributions. Effective as of January 1, 2005, each
Account shall be divided into two (2) subaccounts. The first subaccount shall
reflect the vested balance of such Account as of December 31, 2004, adjusted to
reflect (i) subsequent earnings or losses attributable to the hypothetical
investment options in which such subaccount is deemed invested and (ii) any
distributions made from such subaccount.

[image77.gif]

          

The second subaccount shall reflect (i) all contributions made to the account on
and after January 1, 2005, (ii) any amounts which had been credited to the
account prior to January 1, 2005 but which first became vested on or after
January 1, 2005, (iii) all earnings or losses attributable to the hypothetical
investment options in which such subaccount is deemed vested, and (iv) any
distributions made from such subaccount.

          

2.02   "Agreement" means the Participation Agreement executed by the Company and
an Executive or a Director, as the case may be, which designates the amount of
the Executive's or the Director's Deferred Compensation, the time and manner of
benefit distributions, and the Executive's or the Director's Beneficiary.

          

2.03   "Beneficiary" means any person designated by a participating Executive or
a participating Director to receive benefits under the Plan in the event of the
Executive's or the Director's death prior to the completion of all benefit
payments under the Plan. An Executive's or a Director's Agreement, as the case
may be, may designate more than one Beneficiary or may designate primary and
contingent Beneficiaries.

          

2.04   "Board of Directors" means the Board of Directors of Pepco Holdings, Inc.

          

2.05   "Compensation/ Human Resources Committee" shall mean that Committee
comprised of members of the Board of Directors, which governs the development of
personnel policies for the Company.

          

2.06   "Deferred Compensation" means any remuneration which would otherwise be
currently payable to the Executive or the Director, but which the Executive or
the Director irrevocably agrees to receive on a deferred basis in accordance
with the terms of the Plan.

          

2.07   "Director" means a member of the Board of Directors.

- 2-

[image77.gif]

          

2.08   "Executive" means such employee of any Pepco Holdings subsidiary as
designated by the Chief Executive Officer of Pepco Holdings (the Chief Executive
Officer to be designated by the Board).

          

2.09   "Internal Revenue Code" shall mean the Internal Revenue Code of 1986, as
amended.

          

2.10   "Normal Compensation" with respect to an Executive means the amount of
salary that would be payable to an Executive for the twelve (12) month period
commencing on the first day of any Plan Year if the Executive were not
participating hereunder. "Normal Compensation" with respect to a Director means
the amount of retainer/fees that would be payable to a Director for the twelve
(12) month period commencing on the first day of any Plan Year if the Director
were not participating hereunder.

          

2.11   "Plan Year" means the twelve-month period commencing on July 1 of each
calendar year and ending on June 30 of the following calendar year.
Notwithstanding the above, the time period between July 1, 2005 and December 31,
2005 shall be treated as a separate Plan Year and effective as of January 1,
2006, the Plan Year shall constitute the calendar year.

          

2.12   "Retirement" with respect to an Executive means the date following an
Executive's Separation from Service on which the payment of benefits to the
Executive commences under the principal tax-qualified defined benefit pension
plan of Pepco Holdings or one of its subsidiaries in which the Executive
participates (the "Applicable Defined Benefit Pension Plan") by reason of the
Executive having attained normal or early retirement age under that plan. In the
event that an Executive is not entitled to receive benefits under that plan
following Separation from Service, "Retirement" means Separation from Service
and attainment of age sixty-five (65).

- 3 -

[image77.gif]

"Retirement" with respect to a Director means Separation from Service and
attainment of age sixty-five (65).

          2.13   "Separation from Service" means an Executive's termination of
employment with the Company and any of its subsidiaries or a Director's
cessation of participation on the Board of Directors. An Executive who
terminates regular employment or a Director who discontinues participation on
the Board of Directors and who thereafter performs consulting services for the
Company on a part-time basis will nonetheless be deemed to have had a Separation
from Service at the date of termination of regular employment or the date of
discontinuance of participation on the Board of Directors, as the case may be.

          2.14   "Unforeseen Financial Emergency" means a severe financial
hardship to the Executive or Director resulting from an illness or accident of
the Executive or Director, the Executive or Director's spouse, or a dependent
(as defined in Section 152(a) of the Internal Revenue Code) of the Executive or
Director, loss of the Executive or Director's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive or Director.

III.    PARTICIPATION

          3.01   An Executive or a Director may execute an Agreement and become
a participant in the Plan prior to the first day of any Plan Year. Except as set
forth in Section 5.02, an Executive's or a Director's Agreement for a Plan Year
may not be amended or revoked once that Plan Year has commenced, provided that a
participating Executive or a participating Director may at any time change his
Beneficiary designation by providing written notice of such change

- 4 -

[image77.gif]

to the Company. Notwithstanding the above, any election to participate in the
Plan in respect of the short Plan Year beginning July 1, 2005 and ending
December 31, 2005 must be made prior to March 15, 2005.

          

3.02   An Executive's or a Director's Agreement shall relate to (i) compensation
for services performed during the Plan Year to which it relates, (ii) benefit
entitlements otherwise payable in connection with prior deferrals pursuant to
Section 5.01 of the Potomac Electric Power Company Director and Executive
Deferred Compensation Plan, (iii) other remuneration approved by the Board of
Directors as eligible to be deferred under the Plan, provided that such
Agreement shall be entered into prior to payment of such compensation to the
Executive or the Director, as the case may be, or (iv)other remuneration
approved by the Board of Directors as eligible to be credited under the Plan by
way of a transfer of a deferred compensation entitlement to this Plan from any
other nonqualified deferred compensation program maintained by the Company.
Notwithstanding the above, any Agreement entered into on or after January 1,
2005 shall be structured so as to comply with the timing of election rules
contained in Section 409A(a)(4) of the Internal Revenue Code, as interpreted by
the Internal Revenue Service through any proposed or final Regulation or other
guidance.

IV

.     DEFERRAL OF COMPENSATION - EXECUTIVE AND DIRECTOR RULES

          

4.01   The deferral of compensation for an Executive shall be made in accordance
with the following provisions.

                      

A.   Each Plan Year, the Executive may elect any or all of the following five
options for deferring compensation, to the extent applicable:

- 5 -

[image77.gif]

   

Option 1 -

The Executive may elect to defer an amount of Normal Compensation. The Agreement
may specify that the Executive's salary will be reduced by the amount of the
Deferred Compensation on a ratable basis throughout the Plan Year or that the
Executive's salary will be reduced by a specified amount or amounts in a
specified month or months of the Plan Year.

  

Option 2.

  

  A.

The Executive may elect to defer the difference between (i) the lesser of (a)
the dollar limitation then in effect pursuant to Section 402(g)(1)(B) of the
Internal Revenue Code and (b) six percent (6%) of his compensation, as defined
in the principal tax-qualified defined contribution savings plan of Pepco
Holdings or one of its subsidiaries in which the Executive participates (the
"Applicable Savings Plan"), and (ii) the amount of pre-tax contributions he is
permitted to make under the Applicable Savings Plan. Under this Option 2A., the
Executive's salary will be reduced by the amount of Deferred Compensation at the
same time and in the same amounts as if such reduction was governed by the
election then in effect for the Executive under the Applicable Savings Plan.

 

  B.

Under this Option 2B., the Executive may also elect to defer up to the
difference between (i) six percent (6%) of his compensation and (ii) the dollar
limitation then in effect pursuant to Section 402(g)(1)(B) of the Internal
Revenue Code. For the 2005 Plan Year, any election made by a Participant which
involves Option 2 will be construed and applied by reference to these two
subelection formats.

- 6 -

[image77.gif]

 

Option 3 -

The Executive may elect to defer such other compensation which would otherwise
be paid to the Executive during the Plan Year provided such compensation has
been approved by the Board of Directors in its sole discretion as eligible to be
deferred under the Plan.  

Option 4 -

Subject to the prior approval of the Board of Directors, which approval may be
granted or withheld in the sole discretion of the Board of the Directors, the
Executive may elect to have the Executive's Account under this Plan credited
with a deferred compensation entitlement attributable to any other nonqualified
deferred compensation program maintained by the Company, provided that such
transfer will be accompanied by a corresponding elimination of the Company's
obligation under such other deferred compensation arrangement and provided
further that no such transfer will be permitted with respect to any deferred
compensation entitlement which would otherwise become payable to the Executive
under the terms of such other nonqualified deferred compensation program within
the same calendar year as the year of the proposed transfer. Each Executive who
elects Deferred Compensation with respect to a Plan Year shall specify in his
Agreement for such Plan Year the Option or Options which shall apply for such
Plan Year.

                       

B.     The Company will credit the Deferred Compensation to the Account of each
participating Executive as of the day such amount would have been paid to the
Executive if the Executive's Agreement had not been in effect. The Executive may
elect to have the Company credit, on a monthly basis all Deferred Compensation
into the Executive's Account with an amount in the nature of interest at either
(i) the prime rate quoted by the Chase Manhattan Bank,

- 7 -

[image77.gif]

N.A. (the "Prime Rate"), as of the last day of the month; (ii) a rate equal to
the rate of return with respect to any one or a combination of the investment
funds selected by the Human Resources Committee (an "Investment Fund Rate"), or
(iii) a combination of the Prime Rate and an Investment Fund Rate. The Prime
Rate or the appropriate Investment Fund Rate(s) shall be credited to the
Executive's Account as of the last day of each calendar month based on the daily
balances in the Account which are to be adjusted with respect to the Prime Rate
or each designated Investment Fund, as the case may be. The crediting of such
interest on a monthly basis shall continue until such balance in the Executive's
Account has been reduced to zero by reason of benefit payments under the Plan.

                        

The Executive may also elect to have the investment return applicable to all or
part of any Deferred Compensation credited to the Executive's Account determined
by reference to phantom shares of Pepco Holdings Common Stock ("Common Stock").
In order to initially determine the number of shares of Common Stock which will
serve as the basis for adjusting the value of an Executive's account, the full
amount of Deferred Compensation to be credited with an investment return based
upon phantom shares shall be divided by the average of the high and low sales
prices of the Common Stock on the New York Stock Exchange, Inc. on the second
business day prior to the date upon which the Executive's Account is to be
credited with such Deferred Compensation. The resulting number will represent
the number of phantom shares to be credited to such Executive's Account. For
purposes of determining the value of the Executive's Account which is
attributable to phantom shares, each phantom share shall be deemed to have a
value of one share of Common Stock and any time a dividend payment is made with
respect to a share of Common Stock, an equivalent amount shall be added to the
account of the Executive with respect to each phantom share then credited to the
Account. All such dividend equivalent

- 8 -

[image77.gif]

amounts added to the Executive's Account shall be expressed in the form of
phantom shares or fractions thereof.

                        C.   If the Executive elects Option 2A., the Company
shall credit the Executive's Account with a Matching Company Credit equal in
value to the percentage of Deferred Compensation elected by the Executive under
Option 2A. which would have been matched by the Company if the Executive had
contributed such Deferred Compensation to the Applicable Savings Plan. The
Matching Company Credit shall be made to the Executive's Account at the same
time as the corresponding Deferred Compensation is credited to the Executive's
Account pursuant to Option 2A. provided that the aggregate match credited to the
Executive's Account due to Deferred Compensation elected by the Executive under
Option 2A. plus the match credited to the Executive under the Applicable Savings
Plan shall not exceed the dollar limitation then in effect pursuant to Section
402(g)(1)(B) of the Internal Revenue Code.

                    

In addition, if the Executive elects Option 2B., the Company shall credit the
Executive's Account with a Matching Company Credit equal in value to the
percentage of Deferred Compensation elected by the Executive under Option 2B.,
based upon the matching rate then being applied in the Applicable Savings Plan.

                    D.   The Company shall furnish each participating Executive
with an annual report showing the balance in the Executive's Account as of June
30 of each year. Effective as of December 31, 2005, the annual report will be
prepared as of December 31 of each calendar year.

          

4.02    The deferral of Normal Compensation for a Director shall be made in
accordance with the following provisions:

                    A.    Each Plan Year or until the Director provides written
notification of cancellation of a previous election, each Director may elect to
defer an amount of retainer/fees

- 9 -

[image77.gif]

constituting such Director's Normal Compensation. The Agreement may specify that
the Director's retainer/fees will be reduced by the elected amount of the
Deferred Compensation on a ratable basis throughout the Plan Year or that the
Director's retainer/fees will be reduced by a specified amount or amounts in a
specified month or months of the Plan Year. In addition, subject to the prior
approval of the Board of Directors. which approval may be granted or withheld in
the sole discretion of the Board of Directors, a Director may elect to have the
Director's Account under this Plan credited with a deferred compensation
entitlement attributable to any other nonqualified deferred compensation program
maintained by the Company, provided that such transfer will be accompanied by a
corresponding elimination of the Company's obligation under such other deferred
compensation arrangement and provided further that no such transfer will be
permitted with respect to an deferred compensation entitlement which would
otherwise become payable to the Director under the terms of such other
nonqualified deferred compensation program within the same calendar year as the
year of the proposed transfer.

                    B.   The Company will credit the Deferred Compensation to
the Account of each participating Director as of the day such amount would have
been paid to the Director if the Director's Agreement had not been in effect.
All retainer fees and other Director fees which would have been paid to the
Director in the form of shares of Company Stock had no deferral election been
made will be credited to the Director's Account in the form of phantom stock. In
addition, a Director may elect to have any Deferred Compensation which would
otherwise have been paid to the Director in the form of cash had no deferral
election been made also expressed in the form of phantom stock by so advising
the Human Resources Committee as part of the

- 10 -

[image77.gif]

Director's Agreement. The full amount of Deferred Compensation to be credited in
the form of phantom shares shall be divided by the average of the high and low
sale prices of the Common Stock on the New York Stock Exchange. Inc. on the
second business day prior to the date upon which the Director's Account is to be
credited with such Deferred Compensation. The resulting number will represent
the number of phantom shares to be credited to such Director's Account. For
purposes of determining the value of the Director's Account which is
attributable to phantom shares, each phantom share shall be deemed to have a
value of one share of Common Stock and any time a dividend payment is made with
respect to a share of Common Stock, an equivalent amount shall be added to the
account of the Director with respect to each phantom share then credited to the
Account. All such dividend equivalent amounts added to the Director's Account
shall be expressed in the form of phantom shares or fractions thereof.

                    With respect to any Deferred Compensation credited to the
Account of a Director which is not credited in the form of phantom shares, the
Company will, in addition, credit the Director's Account on a monthly basis with
an amount in the nature of interest at a rate equal to the rate of return with
respect to any one or a combination of the investment funds selected by the
Human Resources Committee (an "investment Fund Rate"). The appropriate rate or
rates of interest shall be credited to the Director's Account as of the last day
of each calendar month based on the daily balances in the Account attributable
to each designated investment fund, and the crediting of such interest on a
monthly basis shall continue until such balance in the Director's Account has
been reduced to zero by reason of benefit payments under the Plan.

                    C.   The Company shall furnish each participating Director
with an annual report showing the balance in the Director's Account as of June
30 of each year. Effective as of December 31, 2005, the annual report will be
prepared as of December 31 of each calendar year.

- 11 -

[image77.gif]

V.      PAYMENT OF BENEFITS

          

5.01   Except as otherwise provided in this Article V. the payment of benefits
to a participating Executive shall commence as of the date specified by the
Executive in the Executive's Agreement under one of the following options: (i)
on the date of commencement of benefits under the Applicable Defined Benefit
Pension Plan in which the Executive participates; (ii) on January 31 of the
calendar year following the year of the Executive's Retirement: (iii) on the
first day of the month following the Executive's Separation from Service; (iv)
on January 31 of calendar year following Separation from Service; (v) on January
31 of the calendar year following the later of the year of the Executive's
Separation from Service or attainment of an age specified in the Agreement; or
(vi) on January 31 of the calendar year specified in the Agreement, which may
not be earlier than the second calendar year following the calendar year which
includes the first day of the Plan Year for which the Agreement is made. Except
as otherwise provided in this Article V, the payment of benefits to a
participating Director shall commence as of the date specified by the Director
in the Director's Agreement under one of the following options: (i) on the first
day of the month following the Director's Separation from Service; (ii) on
January 31 of the calendar year following the year of the Director's Separation
from Service; (iii) on January 31 of the calendar year following the later of
the year of the Director's Separation from Service or attainment of an age
specified in the Agreement; or (iv) on January 31 of the calendar year specified
in the Agreement, which may not be earlier than the second calendar year
following the calendar year which includes the first day of the Plan Year for
which the Agreement is made. Notwithstanding the above, if an individual who
then

- 12 -

[image77.gif]

qualifies as a "specified employee", as defined in Section 409A(a)(2)(B)(i) of
the Internal Revenue Code, incurs a Separation from Service for any reason other
than death and becomes entitled to a distribution from this Plan, as a result of
such Separation from Service, no distribution otherwise payable to such
specified employee during the first six (6) months after the date of such
Separation from Service, shall be paid to such specified employee until the date
which is one day after the date which is six (6) months after the date of such
Separation from Service (or, if earlier, the date of death of the specified
employee).

          

5.02    As specified in the Executive's or the Director's Agreement, as the case
may be, benefits shall be paid (i) in a lump sum amount equal to the Executive's
or the Director's Account balance as of the benefit commencement date, or (ii)
in a series of approximately equal monthly or annual installments, as computed
by the Company, over a period of between two (2) and fifteen (15) years with the
final payment equaling the then remaining balance in the Executive's or the
Director's Account. If annual installments are elected by the Executive or the
Director, such annual installments shall be payable on the benefit commencement
date and each succeeding January 31 during the payment period. Notwithstanding a
specification of installment payments in an Executive's or Director's Agreement,
as the case may be, if the balance in the Executive's or the Director's Account
as of the benefit commencement date is less than one thousand dollars
($1,000.00), the Company shall instead make a lump sum payment of that amount on
that date. The time for payment of benefits to an Executive or a Director may be
modified by the Executive or Director by the filing of a written election prior
to the beginning of the calendar year in which benefits would otherwise become
payable under the existing Agreement. Notwithstanding the above, any delay in
the time and any change in the form of a distribution from this Plan of an
amount which is subject to Section 409A (i) may not take effect

- 13 -

[image77.gif]

until at least 12 months after the date the election is made, (ii) must involve
a further deferral of not less than five (5) years from the date such payment
would otherwise be made (except for a payment made due to the death, disability
or Unforeseen Financial Emergency of the electing Executive or Director, as the
case may be, and (iii) must be made, in the case of payments otherwise scheduled
to be made at a specified time or pursuant to a fixed schedule, at least 12
months prior to the date such payments were originally scheduled to be made.

          

5.03    An Executive may apply to the Human Resources Committee for early
distribution of all or any part of his Account which is not subject to Section
409A. Any such early distribution shall be made in a single lump sum, provided
that ten percent (10%) of the amount withdrawn in such early distribution shall
be forfeited prior to payment of the remainder to the Executive. An Executive
may not elect an early distribution hereunder if he has received an early
distribution or a distribution under Section 5.05 within the previous twelve
(12) months. In the event an Executive's early distribution is submitted within
sixty (60) days after a Change in Control (as may be defined in an agreement
between the Executive and the Company or in a plan in which the Executive
participates) or an elimination of an investment alternative under the Plan that
the Human Resources Committee determines is a substantial detriment to the
Executive, the forfeiture penalty shall be reduced to five percent (5%).

          

5.04    In the event that a participating Executive or a participating Director
dies before the benefit commencement date, the Company shall make benefit
payments to the Executive's or the Director's Beneficiary or Beneficiaries in an
aggregate amount equal to twice the balance credited to the Account of the
participating Executive or participating Director, as the case may be,
immediately prior to such individual's death. An amount equal to Account balance
will be paid on the first of the month following the Executive's or the
Director's death and the remaining

- 14 -

[image77.gif]

amount of the death benefit will commence as of January 31 of the calendar year
following the Executive's or the Director's death in accordance with the method
of payment under Section 5.02 specified in the Executive's or the Director's
Agreement. In the event that a participating Executive or a participating
Director dies after the benefit commencement date, any remaining benefit
payments shall be paid to the Executive's or the Director's Beneficiary or
Beneficiaries. In the event that no Beneficiary survives the Executive or the
Director, an amount equal to the remaining balance in the Executive's or
Director's Account (or two times the Account balance if death occurs prior to
the benefit commencement date) shall be paid to the estate of the Executive or
the Director, as the case may be, in a lump sum within thirty (30) days
following the date on which the Company is notified of the Beneficiary's death

          

5.05    Notwithstanding the foregoing, the Company may at any time make a lump
sum payment to an Executive or Director (or surviving Beneficiary) equal to part
or all of the balance in the Executive's or Director's Account, as the case may
be, upon a showing of a financial emergency caused by circumstances beyond the
control of the Executive or Director (or surviving Beneficiary) which would
result in serious financial hardship if such payment were not made. The
determination whether such emergency exists shall be made in the sole discretion
of the Board of Directors of the Company, the amount of the payment shall be
limited to the amount necessary to meet the financial emergency, and any
remaining balance in the Executive's or Director's Account shall be paid at the
time and in the manner otherwise set forth in the Executive's or Director's
Agreement, as the case may be.

          

5.06    In the event that a participating Executive or Director ceases to be an
employee or Director of the Company and becomes a proprietor, officer, partner,
employee, or otherwise becomes affiliated with any business or entity that is in
competition with the Company, or

- 15 -

[image77.gif]

becomes employed by any governmental agency having jurisdiction over the affairs
of the Company, the Company reserves the right in the sole discretion of its
Board of Directors to make an immediate lump sum payment to the Executive or the
Director in an amount equal to the balance in the Executive's or the Director's
Account at that time, to the extent that such payment is permitted under Section
409A of the Code.

          

5.07    If an Executive or a Director has entered into two (2) or more
Agreements with respect to different Plan Years which specify different benefit
commencement dates under Section 5.01 or different methods of payment under
Section 5.02, the Company will separately account for the Deferred Compensation
attributable to each such Agreement and distribute the amounts covered by each
Agreement in accordance with the terms thereof.

VI.    RIGHTS OF PARTICIPATING OFFICERS AND BENEFICIARIES

          

6.01    Nothing contained in this Plan or any Agreement and no action taken
hereunder shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Executive, any Director, any
Beneficiary or any other person; provided the Company has established a grantor
trust (Trust No. 3 originally executed on November 28, 2001) to hold assets to
secure the Company's obligations to participants under the Plan if the
establishment of such a trust does not result in the Plan being "funded" for
purposes of the Internal Revenue Code. Except to the extent provided through a
grantor trust established under the provisions of the preceding sentence, any
compensation deferred under the Plan shall continue for all purposes to be a
part of the general funds of the Company and to the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

- 16 -

[image77.gif]

          

6.02    The right of any Executive, Director, Beneficiary, or other person to
receive benefits under the Plan may not be assigned, transferred, pledged or
encumbered except by will or the laws of descent and distribution, nor shall it
be subject to attachment or other legal process of whatever nature.

          

6.03    If the Company finds that an person to whom any payment is payable under
the Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a parent, or a brother or sister, or
to any person deemed by the Company to have incurred expense for the person who
is otherwise entitled to payment.

VII.     MISCELLANEOUS

          

7.01    This Plan may be amended, suspended or terminated at any time by the
Company provided, however, that no amendment, suspension or termination shall
have the effect of impairing the rights of(i) participating Executives or their
Beneficiaries or (ii) participating Directors or their Beneficiaries with
respect to amounts credited to their Accounts before the date of the amendments,
suspension or termination.

          

7.02    To the extent required by law, the Company shall withhold federal or
state income or payroll taxes from benefit payments hereunder and shall furnish
the recipient and the applicable governmental agency or agencies with such
reports, statements, or information as may be legally required in connection
with such benefit payments.

          

7.03    This Plan and all Agreements hereunder shall be construed in accordance
with and governed by the laws of the District of Columbia.

- 17 -

[image77.gif]

          IN WITNESS WHEREOF,

the Company has caused this restated version of the Plan to be signed on this
6th day of January, 2006 which restated version reflects all modifications made
to the Plan through such date of execution.

ATTEST

Pepco Holdings, Inc.

By  /s/ ELLEN S. ROGERS           
                    Secretary

By  /s/ D. R. WRAASE                              
              Chief Executive Officer

- 18 -

[image77.gif]